J-S74042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALLYN PAPPERT                              :
                                               :
                       Appellant               :   No. 3021 EDA 2018

            Appeal from the PCRA Order Entered September 20, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004546-2010


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 21, 2020

        Appellant Allyn Pappert appeals from the Order entered in the Court of

Common Pleas of Philadelphia County on September 20, 2018, denying his

first petition filed pursuant to the Post Conviction Relief Act (PCRA).1    We

affirm.

        A prior panel of this Court set forth the relevant facts and procedural

history herein as follows:

              Allyn Pappert shot his daughter after an argument about her
        boyfriend. On January 20, 2012, after a four-day jury trial,
        [A]ppellant was convicted of third degree murder and possessing
        an instrument of crime (“PIC”). . . .
              Kathy Pappert, the 41-year-old victim, was dating a man
        named Jay.1 Appellant disapproved of his daughter’s relationship
        and was strongly opposed to the couple living together. Appellant
        once told Linda Pappert, Kathy’s mother and his ex-wife, “You
        know, sometimes I really feel like killing your daughter.” (Notes
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S74042-19


     of testimony, 1/18/12 at 26.) He also talked to Linda about
     shooting Jay with a hollow point bullet, and [A]ppellant also
     remarked that he “wouldn’t think twice” about using such
     dangerous ammunition on another person. (Id. at 25.) When
     pressed by Linda as to what he would do to hide the body if he
     killed the victim, [A]ppellant indicated that he “wouldn’t want to
     ruin [his] blender” because “the bones would ruin [the blade].”
     (Id. at 27, 42.) Appellant indicated he was comfortable with going
     to jail if he was caught as he would receive medicine for his
     affliction, “have like three meals a day,” and be given a “place to
     sleep.” (Id. at 27, 30-31.)
             On February 14, 2010, the victim had an argument about
     Jay with [A]ppellant in the rear bedroom of his home. After
     unsuccessfully calling a taxicab to arrange a ride to Jay’s house,
     the victim told [A]ppellant, “I’m out of here,” and [A]ppellant
     responded by commanding “You ain’t going nowhere. Get back in
     here.” (Id. at 231.) As the victim attempted to leave, [A]ppellant
     picked up one of his guns and shot his daughter in the right side
     of her torso. (Id. at 227-229.) The victim staggered down the
     stairs to the living room, lay down on a sofa bed, and screamed
     for help. (Id. at 98-100.)
             Appellant called 911 and the tape was played for the jury.
     Appellant told the dispatcher that he shot his daughter who had
     been “bitching and moaning” about having been shot. Appellant
     expressed that the victim had been “destroying his house” and
     that he was 64 years old and on disability insurance and could not
     afford to fix the things she broke. As his daughter was dying,
     [A]ppellant accused her of continued malfeasance, telling the
     operators that “she’s destroying shit downstairs,” and that “she
     won’t listen to me.” (Exhibit C-37.)
             At approximately 3:55 a.m., pursuant to a radio call,
     Philadelphia Police Sergeant Jeffrey Rabinovitch arrived to 3184
     Belgrade Street. Here, he met Officer Herring who was trying to
     kick in the front door as he could hear screaming inside. Upon
     entering the home, Sergeant Rabinovitch observed the victim
     lying on the bed bleeding. The sergeant asked her if she had been
     shot and she responded, “My dad shot me” and indicated that
     [A]ppellant was upstairs. At this time, the SWAT team arrived and
     the police found [A]ppellant seated at a desk on the phone with
     911. As [A]appellant was being arrested, he stated, in a “very
     casual, nonchalant” manner, that he shot his daughter because
     “[s]he wouldn’t shut up.” (Notes of testimony, 1/18/12 at 96-
     104.) The officer also testified that [A]ppellant’s demeanor was
     “disturbingly casual” considering the circumstances. ([Id.] at

                                    -2-
J-S74042-19


     103.) Several other weapons and “hundreds” of rounds of live
     ammunition were recovered from the house. (Id. at 76-78.)
           Detective Nathan Williams interviewed [A]ppellant following
     his arrest after [A]ppellant waived his Miranda2 rights. The
     detective testified that [A]ppellant appeared emotionless and
     confessed to shooting his daughter with his Walther P-99 .40
     caliber handgun. He stated that the victim made six calls on his
     phone, and each one cost him money; he also averred that he was
     on a fixed income and that the victim had stopped paying him
     money. Appellant alleged that the victim broke his cordless phone
     by throwing it against the door. When describing how he shot his
     daughter, he stated:

          I said, Kathy, if you destroy anything else in this house,
          then you’re going to have to go. You’re going to have to
          pay for it.
               I had the gun in my hand and my finger on the
          trigger, and it went boom. She was standing right there
          in the doorway. I had my finger on the trigger because
          I don’t normally keep a bullet in the chamber, just in the
          magazine, should I drop it or something and it didn’t go
          off.

     Notes of testimony, 1/18/12 at 227.

            An expert in ballistics, Officer Ronald Weitman, examined
     the Walther P-99, the projectile recovered from the body, and
     other ballistics evidence recovered. Officer Weitman explained
     that the Walther P-99 has a double-Action/single-action trigger
     with a decocker. (Notes of testimony, 1/19/12 at 18-19.) The
     officer explained that this weapon is incapable of firing a projectile
     unless someone physically chambered a round from the
     magazine. (Id. at 28-30.) The gun must either be intentionally
     put into single-action mode, or else be manually cocked by pulling
     a mechanism on the gun backward and forward before firing. (Id.)
     The officer also testified that the gun was loaded with hollow-point
     bullets; these bullets are designed to “mushroom,” expand and
     cause collateral damage, upon impact with human flesh. (Id. at
     30, 47.) Dr. Marlon Osbourne, the assistant medical examiner,
     determined the cause of death was a homicide. (Notes of
     testimony, 1/18/12 at 154-158.) Dr. Osbourne testified that the
     bullet traveled through the victim’s arm, liver, interior vena cava,
     and stomach; ultimately, the bullet lodged underneath her skin.
     (Id. at 171.)

                                     -3-
J-S74042-19


            Appellant testified at trial. He admitted to owning multiple
     guns and having ammunition in the house. (Notes of testimony,
     1/19/12 at 117.) He habitually carried a gun around the house.
     (Id. at 119.) While he did not like the victim’s boyfriend, he
     testified he had never threatened to kill him or his daughter. (Id.
     at 120.) His defense was that the shooting was an accident, which
     contradicted several accounts he had previously given that he shot
     his daughter because she “wouldn’t shut up.” His explanation at
     trial was:

               And I goes -- got there. I turned around and I seen
           [sic] the gun laying [sic] on the desk. I go, oh, man, you
           ain’t taking my gun. Like that.

               I went to grab it, and I’m not [sure] -- I’m watching
           her so she don’t [sic] turn around and see where I’m
           gonna hide it. I grab it like that there. I slid it to the edge
           of the desk. And I guess I over shot it, and it dropped. I
           grabbed it. When I grabbed it, it went off.

     Id. at 133-134. He also explained that he had told the 911
     dispatchers that his daughter was “bitching and moaning” because
     he thought she might be “upset” about having been shot. (Id. at
     145-146.)
            On cross-examination, [A]ppellant denied telling his [ex-]
     wife that he had a hollow-point bullet with the victim’s boyfriend’s
     name on it and that he would use a blender3 to dispose of the
     victim’s body in the event that he murdered her. (Id. at 185.)
     Appellant testified that the only thing the victim broke before he
     shot her was his cordless phone, and he admitted that he had
     once been told that hollow point bullets were capable of “a one[-]
     shot drop.” (Id. at 194, 213.)
            On January 20, 2012, the jury returned guilty verdicts for
     third degree murder and PIC. On May 1, 2012, the court imposed
     a sentence of 20-40 years’ imprisonment for murder and a
     consecutive 1-2 year sentence for PIC. Appellant filed post-
     sentence motions on May 4, 2012; the motions were denied on
     August 17, 2012. Appellant filed a timely notice of appeal[.]. . .

     ___

     1 We note Jay’s surname is not of record.
     2Miranda v. Arizona, 384 U.S. 436 (1966).
     3Appellant referred to the appliance as a juicer. (Id.)



                                       -4-
J-S74042-19


Commonwealth v. Pappert, No. 2570 EDA 2012, unpublished memorandum

at 1-6 (Pa.Super. filed November 25, 2014).

      Following a review of Appellant’s challenges to the sufficiency and

weight of the evidence and numerous claims of trial court error, this Court

affirmed Appellant’s judgment of sentence. The Pennsylvania Supreme Court

denied Appellant’s petition for allowance of appeal on April 29, 2015.

      On December 9, 2015, Appellant filed the instant PCRA petition, pro se,

wherein he raised numerous claims of ineffective assistance of counsel.

Counsel was appointed, and on March 10, 2017, the PCRA court permitted

counsel to withdraw. On July 5, 2017, the PCRA court appointed new counsel.

On   February   7,   2018,   counsel   filed   a   no-merit   letter    pursuant   to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). Therein, counsel opined

that the issues Appellant had raised in the pro se PCRA petition were meritless

and that after a review of the record, counsel could discern no issues of

arguable   merit.     On     March   14,   2018,    Appellant   filed    a   pro   se

opposition/response to counsel’s Turner/Finley letter.

      After reviewing Appellant’s pro se response and upon its review of the

record, the PCRA court found the issues Appellant had raised in his PCRA

petition were meritless and that no other issues of arguable merit existed. The

PCRA court granted counsel’s motion to withdraw and issued notice of its

intent to dismiss Appellant’s petition without conducting an evidentiary


                                       -5-
J-S74042-19


hearing pursuant to Pa.R.Crim.P. 907 on June 28, 2018. On September 20,

2018, the PCRA court dismissed the petition.

      Appellant filed a timely notice of appeal on October 2, 2018, and both

Appellant and the PCRA court have complied with Pa.R.A.P. 1925.              In his

appellate brief, Appellant presents the following Statement of Questions

Involved:

      I.    Did the court below err when it did not find trial counsel
      ineffective in failing to properly prepare the case for trial?

      II.   Did the court below err when it did not find that plain error
      resulted in a denial of a fair trial and that Appellant was denied
      due process of law during direct and collateral review?

      III. Was Appellant denied due process of the law during initial
      collateral proceedings before the court below?

Brief for Appellant at 6. As Appellant’s arguments pertaining to these issues

overlap, we will consider them together.

      Appellant first asserts that trial counsel was ineffective for failing to call

a forensic psychologist and a ballistician at trial. Brief for Appellant at 14-15,

19. He further claims he was entitled to relief in light of counsel’s numerous

failures to object to instances of alleged prosecutorial misconduct. Id. at 21-

27. In addition, he asserts trial counsel failed to object to what he deems to

be various times the trial court committed “plain error” during trial. Id. at

27-32.

      Our standard and scope of review of claims of trial counsel’s ineffective

advocacy is as follows:


                                       -6-
J-S74042-19


            This Court’s standard of review regarding an order denying
      a petition under the PCRA is whether the determination of the
      PCRA court is supported by the evidence of record and is free of
      legal error. The PCRA court’s findings will not be disturbed unless
      there is no support for the findings in the certified record.

Commonwealth v. Grayson, 212 A.3d 1047, 1051 (Pa.Super. 2019)

(citation omitted).

      We begin with a presumption that Appellant’s counsel was effective.

Commonwealth v. Williams, 732 A.2d 1167, 1177 (Pa. 1999). Therefore,

[t]o establish a claim of ineffectiveness, Appellant “must show, by a

preponderance of the evidence, ineffective assistance of counsel which, in the

circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” Commonwealth v. Turetsky, 925 A.2d 876, 880 (Pa.Super. 2007)

(citation omitted). A petitioner must establish (1) that the underlying claim

has arguable merit; (2) that counsel lacked a reasonable basis for his action

or inaction; and (3) but for the act or omission in question, the outcome of

the   proceedings     would   have   been   different.   Commonwealth       v.

Washington, 927 A.2d 586, 594 (Pa. 2007). “A claim of ineffectiveness may

be denied by a showing that the petitioner’s evidence fails to meet any of

these prongs.” Id. (citation omitted).

      In addition, we have explained:

             [A] claim has arguable merit where the factual averments,
      if accurate, could establish cause for relief. See Commonwealth
      v. Jones, 583 Pa. 130, 876 A.2d 380, 385 ( [Pa.] 2005) (“if a
      petitioner raises allegations, which, even if accepted as true, do

                                     -7-
J-S74042-19


      not establish the underlying claim ..., he or she will have failed to
      establish the arguable merit prong related to the claim”). Whether
      the facts rise to the level of arguable merit is a legal
      determination.
             The test for deciding whether counsel had a reasonable
      basis for his action or inaction is whether no competent counsel
      would have chosen that action or inaction, or, the alternative, not
      chosen, offered a significantly greater potential chance of success.
      Counsel’s decisions will be considered reasonable if they
      effectuated his client’s interests. We do not employ a hindsight
      analysis in comparing trial counsel’s actions with other efforts he
      may have taken.
             Prejudice is established if there is a reasonable probability
      that, but for counsel’s errors, the result of the proceeding would
      have been different. A reasonable probability is a probability
      sufficient to undermine confidence in the outcome.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa.Super. 2019),

appeal denied, 216 A.3d 1029 (Pa. 2019).

      With regard to Appellant’s allegations he had been denied due process

of law and a fair trial in light of counsel’s failure to presents expert witnesses,

the record reveals that prior to jury selection, the trial court asked Appellant

if he suffered from any mental illness, to which he responded in the negative.

N.T., 1/17/12, at 6. Moreover, Appellant acknowledges in his appellate brief

that such expert testimony would not have been exculpatory to his theory that

the shooting had been accidental. Brief for Appellant at 17.

      Furthermore, Appellant fails to proffer evidence that a forensic

psychiatrist was available and would have testified on his behalf. Similarly,

Appellant did not show that a ballistics expert who would have been willing to

testify favorably for him existed. To the contrary, on cross-examination, Dr.

Marlon Osbourne, a forensic pathologist with the Philadelphia Medical

                                       -8-
J-S74042-19


Examiner’s Office, testified that the trajectory of the bullet wound Kathy

Pappert had sustained was not inconsistent with the defense theory that the

killing had been accidental.   N.T., 1/18/12, at 188-190.          Thus, a ballistics

expert would have added little to Appellant’s case. In light of the foregoing,

Appellant has failed to show the result of the proceeding would have differed

had such expert testimony been presented.            Therefore, Appellant has not

established prejudice, and these claims fail. Sandusky, supra.

      Appellant next claims trial counsel had been ineffective for failing to

object to instances of prosecutorial misconduct during trial. Under 42

Pa.C.S.A. § 9541(3), a petitioner may be eligible for relief if his or her

allegations of error have not been litigated previously or waived. As the trial

court notes, see Trial Court Opinion, filed 3/1/19, at 5, the instances of alleged

misconduct relating to Linda Pappert and Michael Mitchell have been

previously   litigated   and   denied    by   this    Court   on    direct   appeal.

Commonwealth v. Pappert, No. 2570 EDA 2012, unpublished memorandum

at 16-19 (Pa.Super. filed November 25, 2014). The Pennsylvania Supreme

Court did not grant further review of these claims. As such, Appellant is not

entitled to further consideration of these issues herein.

      Moreover, in his appellate brief Appellant admits that counsel did, in

fact, object to the majority of the remainder of the alleged prejudicial and/or

inadmissible evidence he discusses. Brief for Appellant at 21-24; N.T.,

1/18/12, at 18-19, 25-28, 30-31, 50-51; 1/19/12, at 4-6. Therefore, contrary


                                        -9-
J-S74042-19


Appellant’s assertions, trial counsel cannot be deemed ineffective for failing to

raise a meritless claim. See Commonwealth v. Fears, 86 A.3d 795, 809 (Pa.

2014). As such, there is no arguable merit to these arguments.

      Appellant also argues trial counsel was ineffective for his failure to object

to what Appellant claims had been prosecutorial misconduct for the following

response by Linda Pappert to a question posed by the prosecutor:

      The prosecutor: How do you know [Appellant]?

      Linda Pappert: It’s her father.

N.T., 1/18/12, at 13.

      Appellant baldly argues “[t]rial counsel fails to object to this highly

prejudicial statement that [Appellant] is not a person, but an it!       Brief for

Appellant at 23 (emphasis in original).

      The prosecutor did not act inappropriately in questioning Linda Pappert

as to how she knew Appellant. Rather, such a question is customary, and in

posing it, the prosecutor in no way attempted to illicit a negative response.

Also, she did not ask follow up questions regarding Linda Pappert’s pronoun

choice. Moreover, Appellant fails to specify how this single response was so

prejudicial that it entitles him to a new trial.    Sandusky, supra.       To the

contrary, trial counsel’s objection may have had that effect in that it would

have brought more attention to what was otherwise a brief answer. No relief

is due.




                                      - 10 -
J-S74042-19


      Finally, Appellant objects to statements the prosecutor made during

closing argument. The remarks at issue were as follows:

      ... and one night throughout the course of the trial, my daughter
      - I fell asleep in her little twin bed, and I tried to sneak out of the
      bed and go back to my own bed. And then at about 3:30 in the
      morning, I see a little head coming around the side of bed and she
      says, Mommy, why did you leave me? And in that moment, I
      thought about [Appellant], and I thought about a father and
      daughter, and I couldn’t help in that moment with my daughter--
      and many of you during that small moment with your own kids
      might think, oh, that poor heartbroken little girl. She’s so upset
      because I left the room.
              Now, I say that because many of you, when you come in
      here, you don't leave your lives outside that door. You think about
      this case in the context of real life. And in order to understand
      what happened on February 14, 2010 at 3184 Belgrade Street,
      you have to put this in the context of [Appellant], of the
      relationship he had with his daughter. The evidence in this case is
      that this man is in an unnatural relationship of a man who is selfish
      and cold and cruel. . . .

N.T. Trial, 1/20/12, at 65-66.

      When analyzing the propriety of a prosecutor’s comments during

closing argument, our Supreme Court has stated:

              “A prosecutor has the responsibility of a minister of justice
      and not simply that of an advocate. This responsibility carries with
      it specific obligations to see that the defendant is accorded
      procedural justice and that guilt is decided upon the basis of
      sufficient evidence.” Pa.R.P.C. 3.8, Comment. This unique role in
      our justice system, however, does not prevent prosecutors from
      fairly responding to defense arguments with force and vigor,
      provided they are not injecting their own personal opinion.
              A prosecutor enjoys reasonable latitude during closing
      arguments, and may advocate with force, vigor, and oratorical
      flair. This latitude is not unrestrained, and closing argument must
      be based upon matters in evidence, or upon the legitimate
      inferences that can be drawn from that evidence. Comments by
      a prosecutor constitute reversible error only where their
      unavoidable effect is to prejudice the jury, forming in their minds

                                      - 11 -
J-S74042-19


      a fixed bias and hostility toward the defendant such that they
      could not weigh the evidence objectively and render a fair verdict.

Commonwealth v. Brown, 196 A.3d 130, 176–77 (Pa. 2018) (case citations

and some quotation marks omitted).

      In considering the prosecutor’s anecdote, the PCRA court opined:

             As discussed in counsel’s [Finley] letter, “Prosecutorial
      misconduct will not be found where comments were based on the
      evidence or proper inferences therefrom or were only oratorical
      flair.” Commonwealth v. Judy, 978 A.2d 1015, 1020 (Pa.Super.
      2009) (quoting Commonwealth v. Chmiel, 889 A.2d 501, 544 (Pa.
      2005.)) The prosecutor’s comments were proper because they
      were based upon the evidence derived from Linda Pappert’s
      testimony and the inferences that arose therefrom to prove that
      petitioner had the specific intent to murder his daughter. The
      prosecutor’s statement was brief and was used to illustrate the
      relationship between Appellant and his daughter. This claim is
      without merit. Accordingly, counsel's position in his [Finley] letter
      was supported by the record.

Trial Court’s Opinion, filed 3/1/19, at 6 (footnote omitted).

      Because we conclude that the prosecutor's summation was not

improper, we likewise reject Appellant’s contentions that trial counsel had

been ineffective for failing to object and/or pursue this claim on appeal. The

prosecutor’s observation that the evidence herein presented a selfish and cruel

man in an unnatural relationship with his daughter was illustrated by the

evidence presented trial, including Appellant’s own admissions during the 9-

1-1 call and his trial testimony. Appellant shot his daughter in her torso after

an argument concerning her boyfriend and indicated to a 9-1-1 operator he

did so because she was destroying his home and would not shut up. Officers




                                     - 12 -
J-S74042-19


who responded were struck by the calmness of Appellant’s demeanor as his

child lay dying in his home.

      This Court previously recounted on direct appeal the ample evidence

presented at trial to support the jury’s finding that Appellant killed his

daughter. As we stressed:

             There is no doubt in this matter that the Commonwealth
      proved appellant killed the victim with malice. When viewed in the
      light most favorable to the Commonwealth, the evidence
      demonstrates that [A]ppellant shot his daughter through her
      torso, a vital part of the body, with a deadly weapon; such is
      sufficient to permit an inference of malice necessary for murder in
      the third degree. Gooding, supra. Overwhelming evidence was
      presented, including three inculpatory statements from appellant,
      including a confession, that [A]ppellant shot the victim after an
      argument as she “wouldn’t shut up” and was “destroying his
      house.” The argument was about her boyfriend, whom appellant
      admittedly disliked. The Commonwealth also demonstrated malice
      through appellant’s assertions on the 9-1-1 tape. Moreover,
      expert testimony was presented that the gun used must either be
      intentionally put into single-action mode, or else be manually
      cocked by pulling a mechanism on the gun backward and forward
      before firing.
             The Commonwealth also presented testimony that
      [A]ppellant had previously threatened to kill the victim and her
      boyfriend; in fact, he had threatened to shoot her boyfriend with
      the same type of hollow-point bullet. Appellant also indicated he
      would dispose of the victim’s body in a blender if he ""actually
      killed her” if it would not damage the blender.
             Clearly, the jury was permitted to reject [A]ppellant’s self-
      serving claim that the gun had accidentally discharged.
      Additionally, ""the Commonwealth need not prove motive in order
      to establish the existence of malice.” Commonwealth v.
      D’Ambro, 456 A.2d 140, 143 n.5 (Pa. 1983). See also
      Commonwealth v. Manchas, 633 A.2d 618, 623 (Pa.Super.
      1993), appeal denied, 651 A.2d 535 (Pa. 1993). Suffice it to say
      that the trial court’s verdict was supported by evidence legally
      sufficient to sustain a conviction for third degree murder.




                                     - 13 -
J-S74042-19


      Certainly, such behavior by a father toward his daughter is atypical, and

the prosecutor’s acknowledgement of that during closing was proper.

      Lastly, Appellant alleges that trial counsel had been ineffective for failing

to move for a mistrial or for the trial court’s recusal in light of numerous

evidentiary rulings, some of which, ironically, were in Appellant’s favor, and

others of which this Court previously determined to be proper.          (Brief for

Appellant at 30). However, Appellant’s bald claims of prejudice do not afford

him relief.

      “The standards for recusal are well established. It is the burden of the

party requesting recusal to produce evidence establishing bias, prejudice or

unfairness which raises a substantial doubt as to the jurist's ability to preside

impartially.” Commonwealth v. Dip, 2019 WL 5201821, at *2 (Pa.Super.

Oct. 16, 2019) (citation omitted). Appellant completely fails to demonstrate

how the trial court’s rulings were based on partiality, or how the outcome of

the proceeding would have differed if trial counsel had sought recusal. Thus,

this claim fails.

      In light of all of the foregoing, we find no merit to Appellant’s issues

raised on appeal and affirm the trial court’s Order denying him relief under

the PCRA.

      Order affirmed.




                                      - 14 -
J-S74042-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/20




                          - 15 -